DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communications: 01/18/2020.  Claims 1-26 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019/01262141.3, filed on 04/02/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 has been considered by the examiner.  

Drawings
Regarding figures 5-10, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because various smaller sized words and writing within the figures (for example, see Fig. 6, the words/phrases within blocks y, m, n, o and x and unit IDs within the “units”) are extremely blurry and difficult to read. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “updating module, configured to update intermediate storage information;” “performing module connected to the updating module, the performing modules is configured to perform, in the first storage space, an operation;” “determining sub-module, configured to determine a block corresponding to the address information;” “querying sub-module connected to the first determining sub-module, the querying sub- module is configured to query in the intermediate storage information;” “writing sub-module connected to the first acquiring sub-module, the writing sub- module is configured to write block information;” “acquiring sub-module, configured to acquire, with regard to a header unit in the intermediate storage information;” “performing sub-module connected to the second determining sub-module, the performing sub-module is configured to perform the operation;” “releasing module connected to the performing module, the releasing module is configured to release 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 13-24, claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claims 13-24 as addressed above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Generic illustrations of computer processing units/controllers/memory devices/modules/etc. accompanied with the generic assertion of “updating,” “performing,” “determining,” “writing,” etc. (for example, see Applicant’s spec. [0040]-[0054]) implemented on one or more of those devices does not amount to sufficient structure, material, or acts for performing the entire claimed function and does not clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 13-24, claims 13-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function(s) of “updating module, configured to update intermediate storage information;” “performing module connected to the updating module, the performing modules is configured to perform, in the first storage space, an operation;” “determining sub-module, configured to determine a block corresponding to the address information;” “querying sub-module connected to the first determining sub-module, the querying sub- module is configured to query in the intermediate storage information;” etc. (as illustrated in the 35 U.S.C. 112(f) interpretation and the corresponding 35 U.S.C. 112(b) rejection above).  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Regarding claims 25 and 26, claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 (method claim) and claim 25 (apparatus claim) and claim 26 (apparatus claim) comprises the same or similar language but for the statutory category modifications in which they are clamed.  Further discussion is provided below as the claims relate to the 35 U.S.C. 101 rejection. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes only, Examiner is interpreting claims 25 and 26 to be independent claims comprising the same or similar limitations of claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Regarding claims 25 and 26, claims 25 and 26 are rejected under 35 U.S.C. 101 because it appears as Applicant is attempting to claim multiple statutory categories within claims that depend from each other.  Claim 1 is claimed as a method statutory category, however, depended claim 25 is claimed as a method/process statutory category within a device/apparatus/machine category.  Note a similar issue is present in claim 26 in regards to the “non-volatile computer readable storage medium . . . to perform the method according to claim 1.”  As 35 U.S.C. 101 reads, a patent may be obtained to whoever invents or discovers “any” “process, machine, manufacture, or composition of matter” (i.e. singular).  The four distinct statutory categories may not be combined and/or additional statutory categories depend therefrom.  For examination purposes only, Examiner is interpreting claims 25 and 26 to be independent claims comprising the same or similar limitations of claim 1.  Note, Applicant must amend accordingly.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-15, 20-21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (U.S. Patent No. 10,114,566) in view of Jeene (U.S. Patent Pub. No. 2018/0032439).
Regarding claim 1, Chatterjee teaches a method for data processing, comprising: 
updating (a doubly-linked list facilitates insertion and/or removal of cache headers – Col. 12: lines 5-9; a new RMW header can be allocated for the new write I/O operation – Col. 13: lines 53-55) intermediate storage information (The data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list with cache headers and cache lines – Col. 9: line 65 – Col. 10: line 1) according to data to be processed (new write I/O operation, later to be flushed/persisted to mass storage device – Col. 9: lines 15-32 and Col. 13: lines 45-47) and address information (A cache header can be used to associate a cache line (e.g., the data stored in the cache line) with a corresponding data block stored in the underlying storage medium (e.g., the mass storage devices shown in FIG. 3); a cache header can include an index to (or storage address of) a cache line in the SSD cache and a tag to (or storage address of) the corresponding data block stored in the underlying storage medium – Col. 10: lines 3-7; a new write I/O operation directed to a LBA – Col. 13: lines 45-47; the new RMW header can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium – Col. 14: lines 11-15) of the data to be processed (of the new write I/O operation) in a first storage space (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330; At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Col. 9: lines 15-23), 
wherein the intermediate storage information includes storage space information of the first storage space and the data to be processed that has been updated into the intermediate storage information (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330 – Col. 9: lines 15-23; data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list; Cache headers (e.g., cache headers 406) can be provided for each cache line in order to manage the cache lines of the SSD cache; A cache header can be used to associate a cache line (e.g., the data stored in the cache line) with a corresponding data block stored in the underlying storage medium (e.g., the mass storage devices shown in FIG. 3); a cache header can include an index to (or storage address of) a cache line in the SSD cache and a tag to (or storage address of) the corresponding data block stored in the underlying storage medium (i.e. information regarding the data yet to be flushed/persisted stored in the hash table within cache header(s) and cache line(s)) comprising storage space information of the storage space and the data to be processed) – Col. 9: line 65 – Col. 10: line 11), and 
the data to be processed that has been updated into the intermediate storage information has a correspondence with the storage space information with the correspondence being established based on the address information (A cache header can be used to associate a cache line (e.g., the data stored in the cache line) with a corresponding data block stored in the underlying storage medium (e.g., the mass storage devices shown in FIG. 3); a cache header can include an index to (or storage address of) a cache line in the SSD cache and a tag to (or storage address of) the corresponding data block stored in the underlying storage medium – Col. 10: lines 3-7; a new write I/O operation directed to a LBA – Col. 13: lines 45-47; the new RMW header can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium – Col. 14: lines 11-15); and 
performing, in the first storage space, an operation corresponding to the data to be processed using the intermediate storage information (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330; At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Col. 9: lines 15-23). 
While Chatterjee teaches maintaining intermediate storage information (i.e. hash table) and flushing/persisting the intermediate storage information at a later time, 
Jenne teaches until the intermediate storage information has reached a preset size (systems and methods may be used to flush the contents of some or all of the modified cache lines in the cache to persistent memory when the amount of modified (dirty) cached data in the cache reaches a configurable threshold amount), perform an operation when the intermediate storage information reaches the preset size (determining that the threshold value for modified cache lines is exceeded, and flushing the contents – [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee to have flushing the contents of the cache when the cache and/or the amount of modified cache lines/data reaches a threshold amount (i.e. a preset size), as taught by Jenne.  The suggestion/motivation for doing so would have been to “reduce the amount of modified (dirty) cached data to be flushed to persistent memory due to other types of system events (e.g., resets, system hang-ups, system faults, or internal processor errors, among others).”  (Jenne; [0035]).  Further, “in some embodiments, an information handling system that implements the techniques described herein may include and benefit from the use of high performance write-back cache” (similarly described in Chatterjee). (Jeene; [0094]).  Therefore, it would have been obvious to combine Chatterjee and Jeene for the benefits shown above to obtain the invention as specified in the claim.

Regarding claims 25 and 26, claims 25 and 26 comprise the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons.  Regarding claim 25, Chatterjee teaches a processor (CPUs 14A-14B); and a memory configured to store instructions executable by the processor (Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data – Chatterjee; Col. 7: lines 36-57); wherein the processor is configured to perform (The CPUs 14A-14B utilized by the storage server computer 2 are standard central processing units that perform the arithmetic and logical operations necessary for the operation of the storage server computer 2; CPUs are well-known in the art – Chatterjee; Col. 7: lines 4-10).  Regarding claim 26, Chatterjee teaches a non-volatile computer readable storage medium storing computer program instructions, wherein when being executed by a processor, the computer program instructions cause the processor to perform the method (Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data – Chatterjee; Col. 7: lines 36-57).

Regarding claim 2, Chatterjee and Jeene teach wherein the storage space information includes correspondences between blocks divided from the first storage space and Hash values (a hashing algorithm can be used to assign cache headers to particular buckets 404 of the data structure 402; a cache header can be assigned to a particular bucket of the data structure based on the location of the data block in the underlying storage medium (e.g., a contiguous region of the physical storage capacity of the underlying storage medium where the data block is stored) – Chatterjee; Col. 10: lines 45-57); 
the intermediate storage information (The data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list) further includes header units (including cache headers) and section units (and cache lines/buckets – Chatterjee; Col. 9: line 65 – Col. 10: line 25; Fig. 4A and 4B), 
with the header units carrying block information (new RMW header 407A can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium, for example – Chatterjee; Col. 14: lines 11-15) and the section units carrying data to be processed that has been updated (new write I/O operation (e.g., directed to a data block) performed in the SSD cache medium – Col. 9: lines 15-19; the write I/O operation can then be performed on the SSD cache by writing the new data to the at least one of the cache lines – Chatterjee; Col. 14: lines 5-7); and 
updating intermediate storage information according to data to be processed and address information of the data to be processed in a first storage space comprises:  determining a block corresponding to the address information of the data to be processed (write I/O operation directed to a portion of the same chunk of the logical volume can be received – Chatterjee; Col. 16: lines 12-14) and a Hash value of the block (when an I/O operation directed to a sub-chunk-sized portion of a chunk of a logical volume, a hash value can be obtained using a hashing algorithm based on a 64 KB contiguous region of the underlying storage medium; the hash value can be used to identify a particular bucket of the data structure - Chatterjee; Col. 12: lines 32-40); 
querying in the intermediate storage information whether there is a first header unit corresponding to the Hash value of the block (searching cache headers to determine whether there is a cache hit or miss is decreased when cache headers for cache lines that cache data for a same chunk of a logical volume are maintained as a group of cache headers within a particular bucket; when an I/O operation directed to a sub-chunk-sized portion of a chunk of a logical volume, a hash value can be obtained using a hashing algorithm of the underlying storage medium; the hash value can be used to identify a particular bucket of the data structure 402 shown in FIGS. 4A-4 – Chatterjee; Col. 12: lines 28-40; a determination is made as to whether an old RMW header (e.g., the old RMW header 407B shown in FIG. 4B) exist – Chatterjee; Col. 16: lines 18-20); 
if said first header unit does not exist, acquiring an idle unit in a second storage space as said first header unit (If NO, at 512A, a new RMW header (e.g., the RMW header 407A shown in FIG. 4B) for at least one of the cache lines that cache new data for the write I/O operation can be allocated; Additionally, as described above, the new RMW header can be maintained in a new group of cache headers (e.g., the new group of cache headers 408B shown in FIG. 4B) within a bucket of the data structure – Chatterjee; Col. 16: lines 20-26); and 
writing block information of the block into the first header unit (new RMW header 407A can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium, for example (i.e. the new header includes/writes block information within) – Chatterjee; Col. 14: lines 11-15; the write I/O operation is performed on the SSD cache by writing new data to a cache line).  

Regarding claim 3, Chatterjee and Jeene teach wherein updating intermediate storage information according Atty. Docket No.: 1053580004.4 (P004)29to data to be processed and address information of the data to be processed in a first storage space further comprises: in the case that said first header unit exists and the block information carried by the first header unit is different from the block information of the block (If YES (i.e. an old/previous header exists – Col. 16: lines 12-20), at 512B, a new RMW header (e.g., the RMW header 407A shown in FIG. 4B) for at least one of the cache lines that cache new data for the write I/O operation can be allocated; Additionally, as described above, the new RMW header can be maintained in a new group of cache headers (e.g., the new group of cache headers 408B shown in FIG. 4B) within a bucket of the data structure – Chatterjee; Col. 16: lines 34-40; new RMW header 407A is maintained in a different group of cache headers than the cache headers 406 because the new data for the write I/O operation is to be stored at a new LBA of the logical volume, which is different than the old LBA of the snapshot volume – Chatterjee; Col. 13: lines 63-67), 
acquiring an idle unit in the second storage space as a second header unit (a new RMW header (e.g., the RMW header 407A shown in FIG. 4B) for at least one of the cache lines that cache new data for the write I/O operation can be allocated – Chatterjee; Col. 16: lines 34-40); 
writing the block information of the block into the second header unit (new RMW header 407A can include an index to (or storage address of) one or more cache lines in the SSD cache and a tag to (or storage address of) the corresponding data block(s) stored in the underlying storage medium, for example – Chatterjee; Col. 14: lines 11-15; the write I/O operation is performed on the SSD cache by writing new data to a cache line. At 516, a link (e.g., the link 410 shown in FIG. 4B) can be provided between the new and old RMW headers. As described above, the new RMW header can be provided with next and/or previous pointers to the subsequent and/or previous RMW headers in a chain – Chatterjee; Col. 16: lines 43-50); and 
linking the second header unit to the first header unit (At 516, a link (e.g., the link 410 shown in FIG. 4B) can be provided between the new and old RMW headers; the new RMW header can be provided with next and/or previous pointers to the subsequent and/or previous RMW headers in a chain – Chatterjee; Col. 16: lines 43-50).  

Regarding claim 8, Chatterjee and Jeene teach wherein after performing in the first storage space an operation corresponding to the data to be processed using the intermediate storage information (When the SSD cache medium 330 is controlled according to a write-back cache mode, a new write I/O operation (e.g., directed to a data block) is performed in the SSD cache medium 330; At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Chatterjee; Col. 9: lines 15-23), 
the method further comprises: releasing header units and section units in the intermediate storage information as idle units (At a later time, the data block (e.g., a dirty data block) is flushed or persisted to the mass storage devices – Chatterjee; Col. 9: lines 15-23; i.e. when the data is flushed from the SSD cache to the mass storage device, the data (headers/actual data/etc.) is “deleted”/cleaned from the SSD cache as it is no longer needed in the SSD cache; once flushed/persisted to mass data storage, the data in the SSD cache is no longer needed and the links between header(s) can be broken – Chatterjee; also Col. 15: lines 10-42).

Regarding claim 9, Chatterjee and Jeene teach acquiring a request for data query (when an I/O operation is received – Chatterjee; Col. 10: lines 11-14), and 
querying data in the intermediate storage information according to the request for data query (the cache headers (i.e. among the data structure 402 having a list with a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list with cache headers and cache lines – Chatterjee; Col. 9: line 65 – Col. 10: line 1) can be searched to determine whether the I/O operation is a cache hit or a cache miss – Chatterjee; Col. 10: lines 11-14; to reduce the complexity of the search, a hashing algorithm, can be used – Chatterjee; Col 10: lines 45-47).  

Regarding claim 11, Chatterjee and Jeene teach dividing the first storage space into multiple blocks, and numbering the divided blocks (data structure 402 can be a list having a plurality of entries or buckets 404; the data structure 402 can be a hash bucket list – Chatterjee; Col. 9: line 66 – Col. 10: line 1; see 0-1M of Figs. 4A and 4B); 
processing the number for each block to obtain, as the storage space information of the first storage space, the Hash value of each block as well as a correspondence for each block between said block and the Hash value (a hashing algorithm can be used to assign cache headers to particular buckets 404 of the data structure 402; the hashing algorithm can return the same hash value for data blocks stored in the same contiguous region of the physical storage capacity of the underlying storage medium – Chatterjee; Col. 10: lines 45-55).  

Regarding claim 12, Chatterjee and Jenne teach dividing the second storage space into multiple units, and setting the multiple units to a status of idle (DVM layer 306 uses the block-level interface provided by the RAID layer 302 to manage the available (i.e. free or idle) storage capacity of the RAID array 320A and service I/O operations initiated by the initiators; the available physical storage capacity of the RAID array 320A can be divided into a number of unique, equally-sized areas referred to as territories; Alternatively or additionally, the available (i.e. free or idle) physical storage capacity of the RAID array 320A can optionally be further subdivided into units referred to herein as provisions; The provisions can be unique, equally sized areas of the available physical capacity – Chatterjee; Col. 8: lines 27-50).

Regarding claims 13-15, 20-21 and 23-24, claims 13-15 and 20-21 and 23-24 comprises the same or similar limitations as claims 1-3 and 8-9 and 11-12 respectively and are, therefore, rejected for the same or similar reasons.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (U.S. Patent No. 10,114,566) in view of Jeene (U.S. Patent Pub. No. 2018/0032439) in further view of Gupta (U.S. Patent Pub. No. 2019/0026042).
Regarding claim 10, Chatterjee and Jeene may not necessarily teach acquiring a request for data deletion, and deleting data in the intermediate storage information according to the request for data deletion.  
Gupta teaches acquiring a request for data deletion (in response to a request to delete a particular data block), and 
deleting data in the intermediate storage information according to the request for data deletion (deduplicator 116 can find the entry for B in hash table 114 and check the reference count of the entry; If the reference count is greater than 1 (indicating that there are other objects pointing to this block in storage), deduplicator 116 can decrement the reference count while leaving the hash table entry in place and can delete the corresponding entry for B in translation table 112; On the other hand, if the reference count is exactly 1 (indicating that there are no other objects pointing to this block in storage), deduplicator 116 can mark the physical offset for B in storage as free/empty and delete the entries for B from both the hash and translation tables – [0018]).  
(Gupta; [0011]).  Deleting data that is requested to be deleted but keeping track of additional references to that data enables more efficient load balancing decisions. (Gupta; [0002]).  Therefore, it would have been obvious to combine Chatterjee and Jeene with Gupta for the benefits shown above to obtain the invention as specified in the claim.

Regarding claim 22, claim 22 comprises the same or similar limitations as claim 10 and is, therefore, rejected for the same or similar reasons.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action and to include all of the limitations of the base claim and any intervening claim.
Regarding claim 4, the prior art of record teaches creating a linked list of headers (see Chatterjee; US Patent No. 10,114,566 discussed above and Xu; U.S. Patent No. 10,620,850 described below), which upon read-modify-write operations, the data gets stored in a SSD cache; creates new headers for that operation; links the new and old headers together; utilizes/maintains a hashing structure; and eventually flushes/persists that data to the mass storage device.  However, rather than storing section/data units in a linked list, the data to be written is stored in the cache line and the header created is linked to a different/old/previous header (see Chatterjee; Fig. 4A-B).  Another piece of prior art (US Patent Pub. No. 2018/0218022) keeps a hash table with headers, however, the transactions being tracked are updates that have been stored in the memory disk (as opposed to yet to be processed data).  Generally speaking, while searching hash tables, creating new headers, a cache lines comprising a header (with address info/hash/tags/etc.) and section units (comprising the actual data) are all known in the art (see prior art made of record and not relied upon below), Applicant’s linking structure/process comprising both headers and section units of data yet to be processed (see Applicant’s Fig. 6 and 7) distinguishes over the prior art of record.
The prior art of record provides no teaching, suggestion and/or motivation to update/include/incorporate additional section units comprising actual, yet to be processed data into the linked list structure comprising a linked list of header units. Therefore, beyond Applicant’s application, the prior art fails to provide a teaching suggestion and/or motivation, either taken alone or in combination with each other, that 
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim. 
These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  The dependent claims are allowable at least for the same reasons as its respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Pub. No. 2018/0217776 – “Multi-tier data synchronizer based on concurrent linked list;”  aspect of the present invention that updates the sorted native packed region linked-list in response to creation or recognition of a new packed data object that includes off-heap, native data – [0085]; Fig. 5; 
U.S. Patent Pub. No. 2012/0221774 – “Apparatus, system, and method for managing contents of a cache;” – data structure and various contents of the packets comprising headers and/or data – [0144]-[0145]; 
U.S. Patent Pub. No. 2012/0051366 – “Methods and apparatus for linked-list circular buffer management;” conventional linked list buffer with arriving packets; each entry in a linked list buffer typically comprises a data section and a management section, which stores a pointer 410 to the location of the next linked buffer – [0022]-[0023];
U.S. Patent Pub. No. 2005/0259672 – “Method to improve forwarding information base lookup performance;” Hash functions to improve table lookup performance – [0050]; collision determinations/processing based on hash function matching and pointers associated with a linked list – [0066]-[0069]; 
U.S. Patent Pub. No. 2003/0056069 – “Buffering data in a hierarchical data storage environment;” example(s) of linked list data structures in correlation with a hash table – [0041]-[0042]; Fig. 4; and 
U.S. Patent No. 10,620,850 – “Caching techniques depilating dirty data in secondary cache;” cache partitioned into cache slots; may contain various Col. 9: lines 24-40; Hash table may be implemented into a linked list – Col. 16: lines 20-52.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137